MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte MINERA ANACONDA PERU S.A. identificada con R.U.C. N*
20207167623, con domicilio en Av. Paseo de la República N* 3245, Piso 3, distrito de San
Isidro, Lima, debidamente representada por su Gerente General, el señor ALFREDO GARCÍA
GONZALEZ, identificado con Carné de Extranjería N* 000771719, según poder inscrito en el
Asiento CO0011 de la Partida N* 00248363 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “EL INVERSIONISTA”,

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 317-2012-MEM/DM, publicada en el diario oficial El Peruano con
fecha 04 de agosto de 2012, que aprueba la lista de bienes y servicios materia del referido
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 29 de agosto de 2012

MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” det Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO”. y,

(ii) MINERA ANACONDA PERU S.A. identificada con R.U.C. N* 20207167623, con
domicilio en Av. Paseo de la República N* 3245, Piso 3, distrito de San Isidro, Lima,
debidamente representada por su Gerente General, el señor ALFREDO GARCIA
GONZALEZ, identificado con Carné de Extranjería N* 000771719, según poder inscrito en el
Asiento C00011 de la Partida N* 00248363 del Registro de Personas Jurídicas de la Oficina
Registral de Lima de la Superintendencia Nacional de los Registros Públicos - SUNARP, a
quien en adelante se le denominará “El INVERSIONISTA”, en los términos y condiciones
siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N” 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de inversión en Exploración,

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 13 de setiembre de 2011 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623,

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
W + Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
S/ dichas normas.

MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 2'495,000.00 (Dos Millones Cuatrocientos Noventa y
Cinco Mil y 00/100 Dólares Americanas), para el periodo comprendido entre los meses de
agosto de 2012 hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 317-2012-MEM/DM, publicada en el Diario Oficial El
Peruano el 04 de agosto de 2012, la misma que como Anexo ll forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión
El Programa de Inversión antes mencionado podrá ser modificado en el curso de su

ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
le Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que

a

aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
Ma en el Reglamento de la Ley N* 27623.

DS / CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

y 6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 29 días del mes de agosto de dos mil doce.

STADO EL INVERSIONIST)
ANEXO 11

471920

Y NORMAS LEGALES

Peruano
Lema, sábado 4 de agosto de 20:2

FE DE ERRATAS

DECRETO SUPREMO
N* 129-2012-EF

Mediante Oficio N” 704-2012-SCM-PR, la Secretaria
del Consejo de Ministros solicita se publique Fe de
Erratas del Decreto Supremo N? 129-2012-EF, publicado
en nuestra edición del dia 27 de julio de 2012.

En el Sétimo considerando;

DICE:

“Que, resulta necesario atender (...) a favor del Pliego
026 Ministerio de Defensa la cantidad de S/. 1 693 393.00"

DEBE DECIR:

“Que, resulta necesario atender (...) a favor del Pliego
026 Ministerio de Defensa la cantidad de S/. 1 693 293.00:”

823712-1

Decreto Supremo que prorroga el plazo
establecido en la Segunda Disposición
Transitoria del Reglamento del Mercado
Secundario de Gas Natural aprobado
mediante Decreto Supremo N* 046-
2010-EM

DECRETO SUPREMO
N" 029-2912-EM

EL PRESIDENTE DE LA REPÚBLICA

CONSIDERANDO:

Que. mediante Decreto Supremo N* 046-2010-EM se
aprobó el Reglamento del Mercado Secundario de Gas
Natural con la finalidad de asegurar el uso eficiente de la
producción y la capacidad de transporte a firme de gas
natural, para lo cual se estableció que las transferencias
de producción y/o transporte a fime de gas natural que
se ealicen en el Mercado Secundario, serán efectuadas
mediante subasta electrónica;

Que, el artículo 4 del referido Decreto Supremo
establece que las subastas de transferencia de producción
y/o capacidad de transporte de gas natural en el Mercado
Secundario, serán llevadas a cabo a través del MECAP,
siendo el Administrador del MECAP el responsable de
proveer la plataforma electrónica, conducir la subasta y
garantizar la confiabilidad y transparencia del sistema;

Que. la Segunda Disposición Transitoria del
Reglamento aprobado mediante Decreto Supremo N*
046-2010-EM dispuso que durante un plazo no mayor
a un (1) año de publicado el referido reglamento, las
operaciones en el Mercado Secundario podrán realizarse
en forma de acuerdos bilaterales, luego de lo cual deberán
adecuarse al mecanismo de subasta electrónica regulado
en el mencionado Decreto Supremo;

Que, mediante Decreto Supremo N” 022-2011-EM
se prorrogó por un (1) año adicional el plazo establecido
en la Segunda Disposición Transitoria citada en el párrafo
anterior,

Que, a la fecha se viene llevando a cabo la citada
implementación del MECAP, lo que implica realizar una
serie de procesos. tales como estudios de mercado,
elaboración de términos de referencia, identificación y
determinación de los requisitos con los que debe contar el
Administrador, el proceso de contratación correspondiente,
la evaluación de los procedimientos a ser implementados
porel Administrador para el cumplimiento de sus funciones,
la fijación del costo de administración del MECAP y la
modalidad de pago correspondiente, entre otros;

Que, en tal sentido, dada la importancia del Mercado
Secundario como mecanismo para asegurar el uso

eficiente de la producción y capacidad de transporte a firme
de gas natural, se viene examinando minuciosamente la
identificación y determinación de los requisitos con los
que debe contar el Administrador, a fin de proceder con la
elaboración de los términos de referencia y la realización
de los estudios de mercado, asi como la puesta en marcha
de las demás etapas del proceso de implementación del
MECAFP, requiriéndose de un plazo adicional a efectos de
concluir con dicho proceso de implementación:

Que. de otro lado, a la fecha, los acuerdos bilaterales
suscritos entre aquellos Usuarios de la Red que lienen
excedente de capacidad contratada de transporte de gas
natural a firme y que no requieren utilizarla en el corto o
mediano plazo, y aquellos Usuarios de la Red que tienen
déticit de capacidad contratada de transporte de gas natural
a firme se continúan ejecutando sin que se hayan reportado
inconvenientes en el sistema de transporte de gas natural

Que, en razón de lo expuesto, resulta necesario
prorrogar por dos (2) años adicionales el plazo establecido
en la Segunda Disposición Transitoria del Reglamento del
Mercado Secundario de Gas Natural aprobado mediante
Decreto Supremo N” 046-2010-EM, modificado mediante
el Decreto Supremo N" 022-2011-EM:

De conformidad con lo dispuesto por el inciso 8 del
Articulo 118 de la Constitución Politica del Perú. y la Ley
Orgánica del Poder Ejecutivo, aprobada por Ley N'29158

DECRETA:

Articulo 1.- Prórroga del Plazo

Prorrogare! plazo establecido enla Segunda Disposición
Transitoria del Reglamento del Mercado Secungano de
Gas Natural aprobado mediante Decreto Supremo N' 046-
2010-EM, modificado mediante Decreto Supremo N” 022-
2011-EM por un plazo de dos años adicionales.

Artículo 2.- Refrendo y Vigencia

El presente Decreto Supremo será refrendado por el
Ministro de Energía y Minas. y entrará en vigencia a partir
del día siguiente de su publicación en el Diario Oficial El
Peruano,

Dado en la Casa de Gobierno, en Lima, a los tres dias
del mes de agosto del año dos mil doce.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

JORGE MERINO TAFUR
Ministro de Energía y Minas

8237141

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho a
la devolución del IGV e Impuesto de
Promoción Municipal a favor de Minera
Anaconda Perú S.A. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
Ne 317-2012-MEM/DM

Lima, 10 de julio de 2012

CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los tilulares de la actividad minera durante la fase de
exploración

Que, el inciso c) del articulo 6" del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energia y Minas, previa opinión favorable del Ministeno
de Economía y Finanzas:

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición

EPerano
Lera sábado 4 08 agosto de 2012

otorgará el derecho a la devolución definitiva del Impuesto
General a las Ventas e Impuesto de Promoción Municipal;

Que, por Escrito N* 2127624, MINERA ANACONDA
PERU SA, solicitó al Ministerio de Energía y Minas la
susenpción de un Contrato de Inversión en Exploración,
adjuntando la lista de bienes y servicios cuya adquisición
le otorgará el derecho a la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal,
durante la fase de exploración;

Que, el Ministerio de Economia y Finanzas mediante
Oficio N' 116-2012-EF/15.01 de fecha 07 de mayo
de 2012. emitió opinión favorable a la lista de bienes y
servicios presentada por MINERA ANACONDA PERÚ
S.A. considerando que la lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N' 150-2002-Ef, adecuada al
Arancel de Aduanas vigente:

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas

De conformidad con lo dispuesto en el inciso c) del
articulo 6' del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N” 082-2002-EF y el artículo 9” del
Reglamento de Organización y Funciones del Ministeño
de Energia y Minas. aprobado por Decreto Supremo N?
031-2007-EM

SE RESUELVE:

Articulo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de MINERA ANACONDA PERÚ S.A.
gurante la fase de exploración. de acuerdo con el Anexo
que forma parte integrante de la presente resolución
ministerial.

Registrese. comuniquese y publiquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL (GV E IPM

MINERA ANACONDA PERÚ 8.4. EXCEPTO ELÉCTRICOS O ELECTRÓNICOS
43 9015 30.90 00 [PARTES Y ACCESORIOS |
L BIENES 44 [9020.000000 [LOS DEMÁS APARATOS RESPIRATORIOS Y
INÁSCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
po [SUBPARTIDA: DESCRIPCION DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
NACIONAL FILTRANTE AMOVIBLE

% NORMAS LEGALES

471921

SUBPARTIDA]

RACIONAL DESCRIPCION

32 [6431-439000 [LAS DEMÁS PARTES DE MAQUINAS DE SONDEO

[O PERFORACIÓN DE LA SUBPARTIDAS 8490.41 U

430.48

73 | 8517.51.00.00 ESTACIONES BASE

24 [8517.62:90.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN,

[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN

[DE VOZ, IMAGEN UY OTROS DATOS.

25 [8523.4920.00 [SOPORTES —— OPTICOS — GRABADOS — PARA]

REPRODUCIR IMAGEN O IMAGEN Y SONIDO.

26 [8523.49:90.00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 |8704.21.10.10 [CAMIONETAS PICK-UP” DE ENCENDIDO POR]

COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL |

[CON CARGA MÁXIMA INFERIOR O IGUALA 4 537 T,

DIESEL

28] 6705.200000 [CAMIONES AUTOMÓVILES PARA SONDEO O]
PERFORACIÓN

29 |9006.3000.00 [CÁMARAS ESPECIALES PARA — FOTOGRAFÍA

SUBMARINA O AÉREA, EXAMEN MÉDICO DE

[ÓRGANOS INTERNOS O PARA LABORATORIOS DE

MEQICINA LEGAL O IDENTIFICACIÓN JUDICIAL

30 | 50+1.10.00.00 MICROSCOPIOS ESTEREOSCOPICOS

31 [901120000 [LOS DEMÁS — MICROSCOPIOS PARA]

FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O|

MIGROPROYECCIÓN

3012.100000 MICROSCOPIOS, EXCEPTO

DIFRACTÓGRAFOS

9014200000 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN

[AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

9014.80 00.00 (LOS DEMÁS INSTRUMENTOS Y APARATOS DE

NAVEGACIÓN

3015 10.00.00 | TELEMÉTROS

3015.20.10.90 |TEQDOLITOS

9015.20-20.00 [TAQUÍMETROS

901540.00.00 [NIVELES

9015.40.10.00 [INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,

ELÉCTRICOS O ELECTRÓNICOS.

40/9015 4090.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DEl

FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS Ol

ELECTRÓNICOS

41 (9015 8010.00 LOS” DEMÁS INSTRUMENTOS Y APARATOS!
ELÉCTRICOS O ELECTRONICOS EXCEPTO DEl

FOTOGRAMETRÍA

42 [9015.8090.00 LOS DEMÁS INSTRUMENTOS .Y APARATOS]

LOS ÓPTICOS,

slelsisie e; el 8

1 [2508.40.00.00 [BENTONITA

2 | 3824.90.60.00 [PREPARACIONES PARA FLUIDOS DEPERFORACIÓN
[DE POZOS (LODOS?

3 | 3626.90 60 00 [PROTECTORES  ANTIRRUIDOS DE MATERIA
PLÁSTICA

4 [6401 1000.00 [CALZADO _ CON PUNTERA METÁLICA DEl
PROTECCIÓN.

16506 1000 00 CASCOS DE SEGURIDAD.

5
5 |7226.80,00.00 [BARRAS HUECAS PARA PERFORACIÓN DEACEROS |
ALEADOS O SIN ALEAR

77304220050 |TUBOS DE PERFORACIÓN DE AGERO INOXIDABLE.

8 [7304.23 00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN.

Y [6207 13.1000 [TREPANOS Y CORONAS CON PARTE OPERANTE|
DE CERMET
16 [8207 1320 00 BROCAS CON PARTE OPERANTE DE CERMET.
| 11 [8207.133000 [BARRENAS INTEGRALES CON PARTE OPERANTE|
DE CÉRMET

12 [6207 13 90.00 [LOS DEMÁS UTILES CON PARTE OPERANTE DE|
[CÉRMET.

[3 [ ezo7. 19.10.00 | TRÉPANOS Y CORONAS EXCEPTO DE CERMET
14 [8207 19.21.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET.

15 [8207.1929.00 [LAS DEMAS BROCAS EXCEPTO DE CERMET Y]
DIAMANTAQAS

16 |8207.19.30.00 |BARRENÁS INTEGRALES

17 [8207.1980.00 [LOS DEMÁS “UTILES INTERCAMBIABLES DE]
PERFORACIÓN Y SONDEO

18 | 8207.90.00.00 |LOS DEMÁS ÚTILES INTERCAMBIABLES.

45 | 9027 30 00.00 [ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y|
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
[ÓPTICAS (UY. VISIBLES, IR)

46 [9030 2300.00 [LOS DEMÁS INSTRUMENTOS Y APARATOS PARA|
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD.
RESISTENCIA O POTENCIA, SN. DISPOSITIVO!
REGISTRADOR

Y. SERVICIOS

a) Servicios de Operaciones de Exploración Minera:

[topográficas y geodésicos 22]

- cos (mal ] cos.
Mo, lc oa, coros sonas ol
rocas)

2... Servicios geofisicos iimicos (ch 0)

- Semicios de perforación diamantna y de circulación reversa (rto|
percusia)
Servicios aerotopográficos.
Servicios de mterpretación mulbespectal de imágenes ya sean satehales
9 equipos aerotransportados.
Ensayes de laboralorio (anábsis de minerales, suelos, agua, eto)

b) Otros Servicios Vinculados a la Actividad de Exploración Minera:

| Seraco de alojamiento y almventacón del personal operativo del Titular
del Proyecto.

¡Servicio de asesoria, consultoria, estudios técnicos especiales y auditoias
desinados a las actidades de exploración muera,

19 (8430.41.00.00 LAS_ DEMÁS MÁQUINAS DE SONDEO Ol
PERFORACIÓN AUTOPROPULSADAS

20 |8:30.49.00.00 [LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.

21 [8431.43:1000]BALANCINES

+ Servicios de diseño, construcción, montaje indusbial, elcbico y|
mecánico. armado y desarmado de maqurrariss y equipo necesario para
las actividades de la exploración minera.

Servicios de inspección, mantenimiento y reparación de maquinaria y|
equipo utilizado en las actuidades de exploración minera.

471922

% NORMAS LEGALES

Penna
Lama, sábado 40 agusto 00 2012

Alquier o arendamiento financiero de magumara, vehiculos y equipos
pevesanos para las acividades de exploración

Transporte de personal, maquinaria. equipo, maferiles y SUinstos|
necesarios para las actwidados de exploración y la construcción de
campamentos.

Serios médicos y hospalarios

Servicios relacionados con la prolección ambiental

Servicios de mstemas e informática

+» Servicios de comunicaciones, incluyen comunicación radial, telefonia
satelital

Servicios de seguridad industrial y cont aincandos
- Servicias de seguridad y vigilancia de insialacionos y personal operato.
-_.Senncios de seguros.

- Servicios de rescato, sui.

815312.1

Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho
a la devolución del IGV e impuesto
de Promoción Municipal a favor de
Peruvian Latin Resources S.A.C.
durante la fase de exploración

RESOLUCIÓN MINISTERIAL
N* 318-2012-MEM/DM

Lima, 10 de jutio de 2012
CONSIDERANDO:

Que. mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N' 27682, que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del articulo 6 del citado reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energia y Minas, previa opinión favorable del Ministerio
de Economia y Finanzas:

Que. por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, por Escrito N* 2176636, PERUVIAN LATIN
RESOURCES S.A.C. solicitó al Ministerio de Energia
y Minas la suscripción de un Contrato de inversión en
Exploración, adjuntando la lista de bienes y servicios cuya
adquisición le otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 132-2012-EF/15.01 de fecha 07 de junio de
2012, emitió opinión favorable a la lista de bienes y
servicios presentada por PERUVIAN LATIN RESOURCES
5.A.C, considerando que la fisia presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N* 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Mineria del Ministerio de Energía y Minas:

De conformidad con lo dispuesto en el inciso c) del
artículo 6 del Reglamento de la Ley N? 27623. aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9 del
Reglamento de Organización y Funciones del Ministerio
de Energía y Minas, aprobado por Decreto Suprema N*
031-2007-EM;

SE RESUELVE

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal a favor de PERUVIAN LATIN RESOURCES
SA.C. durante ta fase de exploración, de acuerdo con

el Anexo que forma parte integrante de la presente
resolución ministerial

Registrese, comuniquese y publiquese.
JORGE MERINO TAFUR
Ministro de Energia y Minas
ANEXO 11
LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO
ALA DEVOLUCIÓN DEL IGV ElPM
PERUVIAN LATIN RESOURCES 8.A.C.

[BIENES

N*] SUBPARTIDA|
NACIONAL

1 [2508.10.00,00 |BENTONITA
3824. 90.60.00 | PREPARACIONES PARAFLUIDOSDE PERFORACIÓN

DESCRIPCIÓN

DE POZOS (LODOS)

3 (3926:90.60.00 [PROTECTORES — ANTIRRUIDOS DE — MATERIA]
PLÁSTICA

4 [6401.10.00.00[ CALZADO CON PUNTERA METÁLICA — DEl
PROTECCIÓN

5 ]16506.10.00.00 | CASCOS DE SEGURIDAD

8 [7228 80.00 00 [BARRAS HUECAS PARA PERFORACIÓN DE]
ACEROS ALÉADOS O SIN ALEAR.

7730422 00.00 TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
8 |7304 23.00.00 [LOS DEMÁS TUBOS DE PERFORACIÓN

9 [e207.13.10.00 [TRÉPANOS Y CORONAS CON PARTE OPERANTE|
DE CERMET

10 [s207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET.

+1 [e207.13.30.00 [BARRENAS INTEGRALES CON PARTE OPERANTE
[DE CERMET

[207153000 [Los DEMAS UTILES CON PARTE OPERANTE DE
13 [82071910.00 [TREPANOS Y CORONAS EXCEPTO DE CERMET.

19 [6207.1921.00 [BROCAS DIAMANTADAS EXCEPTO DE CERMET

15 [82071929 00 [LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS

16 [82071930 00 [BARRENAS INTEGRALES

17 [8207.19.80.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES DEl
PERFORACIÓN Y SONDEO.

18 | 8207.90.00.00 [LOS DEMÁS ÚTILES INTERCAMBIABLES.

19 [8430.41.00.00|LAS DEMÁS MÁQUINAS OE SONDEO Ol

PERFORACIÓN AUTOPROPULSADAS.

20 [8430.49.00,00 [LAS DEMÁS MÁQUINAS DE SONDEO Y

PERFORACIÓN EXCEPTO AUTOPROPULSADAS

21 [4431.43 10.00 |BALÁNCINES

2 [8431.43 90.00 [LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO!

[O PERFORACIÓN DE LA SUBPARTIDAS 8430.41 U|

[8430.49

23 [8517.51.00.00 | ESTACIONES BASE

24 |85176490.00 [LOS DEMÁS APARATOS PARA LA RECEPCIÓN,
[CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN

¡DE VOZ, IMAGEN U OTROS DATOS,

25 [8523.49.20.00 [SOPORTES ÓPTICOS GRABADOS — PARE

[REPRODUCIR IMAGEN O IMAGEN Y SONIDO

26 | 6523/48.90.00]LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

27 [70.21.1010 CAMIONETAS PICKUP DE ENCENDIDO POR

COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL|

Est  gARGA MÁXIMA INFERIOR 0 IGUALA 45301
28 [8705.20.00.00 [CAMIONES ¿ESROMOYLES PARA SONDEO 0
PERFORACA

29 [9006.30.00.00 [CÁMARAS ESPECIALES PARA FOTOGRAFIA]

SUBMARINA O AÉREA, EXAMEN MÉDICO DE

[ÓRGANOS INTERNOS O PARA LABORATORIOS DE|

MEDICINA LEGAL O IDENTIFICACIÓN JUDICIAL

30 [9011.10.00.00 [MICROSCOPIOS ESTEREOSCOPICOS

31 [9011200000 L05 DEMÁS MICROSCOPIOS PARA

FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O

MICROPROYECCIÓN

32 [9012.10.00.00 [MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,

DIFRACTÓGRAFOS

39 [901420.00.00 [INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS)

34 [9014.80.00.00 [LOS_DEMÁS INSTRUMENTOS Y APARATOS DE

NAVEGACIÓN

35 [9015.:10.00.00 [TÉLEMETROS

ANEXO II

MINERA ANACONDA PERÚ S.A.

RELACIÓN DE CONCESIONES MINERAS

item Concesión Minera Código Único Partida Registral HAS.
1 APSA CHAPARRA2 01 1010 01-03948-10 12754822 1,000
2 APSA CHAPARRAZ2 03 1010 01-03950-10 12754836 800,
3 JAPSA CHAPARRAZ2 04 1010 01-03951-10 12754852 1,000
4 'APSA CHAPARRAZ2 05 1010 01-03952-10 12754864 1,000|
5 APSA CHAPARRA2 06 1010 01-03953-10 12754876 1,000!
6 'APSA CHAPARRA2 07 1010 01-03954-10 12754891 1,000!
Y ¡APSA CHAPARRA2 08 1010 01-03956-10 12754897 900;
'APSA CHAPARRAZ 09 1010 01-03957-10 12755108 800)
9 ¡APSA CHAPARRAZ2 10 1010 01-03958-10 12755145 800|
10 ¡APSA YESERA1 93 1010 01-04078-10 11204824 1,000
11 ¡APSA YESERA1 95 1010 01-04079-10 11204828 1,000|
12 APSA YESERA1 100 1010 01-04080-10 11204771 1,000)
13 APSA YESERAZ 19 1010 01-04043-10 11204770 1,000
14 ¡APSA YESERAZ2 11 1010 01-04045-10 11204767 1,000;
15 'APSA YESERA2 12 1010 04-04046-10 11204834 1,000|
16 ¡APSA YESERA2 13 1010 01-04047-10 11204765 1,000]
17 JAPSA YESERA2 14 1010 01-04050-10 11204820 1,000|
18 APSA YESERA2 15 1010 01-04051-10 pe 11204821 1,000
19 ¡APSA CLEMESIZ 07 1010 01-04034-10 11204822 1,000|
20 ¡APSA CLEMESÍ2 08 1010 01-04035-10 11204640 1,000]
21 'APSA CLEMESI2 10 1010 01-04040-10 11204641 1,000
22  |APSA CLEMESI2 11 1010 01-04044-10 11204642 1,000]
APSA CLEMESÍ2 14 1010 01-04052-10 11204675
24 _ |APSA CLEMESI2 15 1010 01-04055-10 11204677 1,000
25 ¡APSA LA CUESTA 1209 01-03102-09 11204682 900)
26 APSA LA CUESTA 2 0310 01-01609-10 11204685 1,000;
27 ¡APSA OMATE2 02 1010 01-03949-10 11204679 1,000:
28 ¡APSA OMATEZ2 03 1040 01-03955-10 11204680 1,000
¡APSA OMATE2 05 1010 01-03959-10 11204843 1,000

ANEXO |
CRONOGRAMA DE EJECUCIÓN DE INVERSIONES EN EXPLORACIÓN (Presupuesto y Cronograma de Inversión Detallado )
CORRESPONDIENTE AL PERÍODO DE AGOSTO A DICIEMBRE DE 2012
MINERA ANACONDA PERÚ S.A.
(US $)

INVERSIONES

Benton
Preparaciones para fluidos de perforación de pozos (Lodos”]
alzado con puntera metálica de protección
ascos de seguridad —
Barras huecas para perforación de aceros aleados o sin alear
ubos de perforación de acero moxidable
Los demás tubos de perforación
épanos y coronas con parte operante de Cermer
Brocas con parte operante de Cermet
Brocas diamantadas excepto de Cermel
[Las demás brocas excepto de Cermely damantadas
Barrenas Integrales
Los demás úlles Intercambiables de perforación y sondeo
os demás útiles int E tercambiables ==
as demás máquinas de sondeo o perforación autopropulsadas
as demás máquinas de sondeo O perforación SEO UT

Los demás aparatos para la recepción, conversión y trasmisión o regeneración de voz, imagen u otros datos
oportes óplicos grabados para reproducir imagen o Imagen y sonido ——
¡Camionetas Pick-up de encendido por comprensión, ensambladas con peso total con carga máxima inferior o igual

la 4,537 T_Diesel
ganos o para laboratorios de medicina]

imaras especiales para fotografía submarina o adrea, examen médico de
legal o identificación judicial

Microscoplos estereoscopicos

os demás microscopios para Tolomicrogralía, OmSTOTomicragraa O MOprOysció
Microscopios, excepto los áplicos, difractógrafos

Mnstumentos y aparatos para navegación aérea o espacial TExcoplo as Brujula —

os demás instrumentos y aparalos de navegación.
elemetros
eodoltos ——

raquimetros

Instrumentos y aparatos de Totogramatria, eléctricos o electrónicos
os demás instrumentos y aparatos de Tologrametía excepo elEciicos o lScionicOs ”
os camas Instrumentos y aparalos eléctricos o electrónicas exceplo de Tologrameta—
os demás instrumentos y aparalos excepto eléctricos y electrónicos

Partes y accesorios

19020.00.00.00 elemento filtrante amovible
|9027.30.00.00 Espectrómetros, espi

08 demas TASVUMÓNtOS

[9030.33.00.00 [dispositivo registrador

utilicen radiaciones

ticas (UV, visibles, IR)
CSStenda O

ciones de Exy
sicOS
[Geológicos y geotécnicos (incluye petrográficos, mineragrálicos, hidrológicos, restiución fotogramétrica, fotografías
aéreas, mecánica de rocas)

ervicios geofisicos y geoquímicos (neluya ensayos]
jervicios de perforación diamantina 2 y de circulación reversa (roto percusiva) —
ervicios aerotopográficos

¡Servicios de diseño, construcción, montaje industrial, eléctrico y mecánico, armado y desarmado de maquinarias y
[equipo necesario para las actividades de la exploración minera
¡Servicios de inspección, mantenimiento y reparación de maquinana y equipo ullizado on las actividades de

Alquiler o arrendamiento Inancioro de maquinaria, vehiculos y equipos necesanos para las actividades de

[Transporte del personal, maquinarias, equipos, materiales y suministros necesarios para las actividades de

¡exploración y la construcción de campamentos.
ervicios médicos y hospitalanos.

servicios relacionados con la protección ambiental

ervicios de sistemas e informática

jemvicios de comunicaciones incluyen comunicación radial, teletonía satelital.

jemvicios de seguridad industrial y confraincendios”

emvicios de Seguridad y viglancia de instalaciones y personal operativo

MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA ANACONDA PERU S.A.

Conste por el presente documento la Primera Adenda al Contrato de Inversión
en Exploración que celebran, de una parte, el Estado Peruano, debidamente
representado por el Director General de Minería Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N* 082-2002-EF, a quien en adelante se denominará “EL ESTADO”; y, de la
otra parte, la empresa MINERA ANACONDA PERU S.A. identificada con R.U.C. N”
20207167623, con domicilio en Av. Paseo de la República N* 3245, Piso 3, distrito de
San Isidro, Lima, debidamente representada por su Gerente General, el señor
ALFREDO GARCÍA GONZALEZ, identificado con Carné de Extranjería N* 000771719,
según poder inscrito en el Asiento C00011 de la Partida N” 00248363 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de
los Registros Públicos - SUNARP, a quien en adelante se le denominará "EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 29 de agosto de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato El INVERSIONISTA se comprometió a ejecutar inversiones en exploración
por un monto de US$ 2'495,000.00 (Dos Millones Cuatrocientos Noventa y Cinco Mil y
00/100 Dólares Americanos), para el periodo comprendido entre los meses de agosto de
2012 hasta diciembre de 2012.

EL INVERSIONISTA, mediante Escrito N* 2255798, de fecha 28 de diciembre
de 2012, solicitó la modificación de su Programa de Inversión en Exploración, así como
de su Relación de Concesiones Mineras al amparo de lo dispuesto por la Ley N” 27623,
modificada por Ley N” 27662, y su Reglamento aprobado por Decreto Supremo N” 082-
2002-EF.

Mediante Resolución N” 012-2013-EM-DGM/CONT, de fecha 10 de abril de 2013,
se aprobó la modificación del Programa de Inversión en Exploración, así como de la
Relación de Concesiones Mineras de MINERA ANACONDA PERU S.A., ascendiendo el
nuevo monto de inversión a US$ 7 999,000.00 (Siete Millones Novecientos Noventa y
Nueve Mil y 00/100 dólares americanos) para el periodo comprendido entre agosto de 2012
a diciembre de 2014, e incorporándose en la Lista de Concesiones Mineras trece (13)
nuevos derechos mineros, lo que hace un total de cuarenta y dos (42) derechos mineros;
dejándose constancia que, la Lista de Bienes y Servicios correspondiente al ANEXO !l no será
modificada.

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo
del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y el Anexo lIl del Contrato de
Inversión en Exploración suscrito con fecha 29 de agosto de 2012.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la Cláusula
Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Par medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a partir de la
suscripción del mismo, inversiones en exploración en las concesiones señaladas en la Cláusula
Primera, numeral 1.1 por un monto total de US$ 7 999,000.00 (Siete Millones Novecientos
Noventa y Nueve Mil y 00/100 dólares americanos) para el periodo comprendido entre agosto de
2012 a diciembre de 2014”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones en exploración para el periodo comprendido entre agosto de 2012
a diciembre de 2014, ascienden a un monto total de US$ 7 999,000.00 (Siete Millones
Novecientos Noventa y Nueve Mil y 00/100 dólares americanos) para el periodo comprendido
entre agosto de 2012 a diciembre de 2014, el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo lll del Contrato de Inversión en Exploración.
El Anexo lll del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que EL INVERSIONISTA es titular o cesionario de cuarenta y dos (42) concesiones
mineras, de acuerdo a la relación detallada en el mismo.
CLÁUSULA SEXTA: Salvaguarda
Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en

Exploración suscrito con fecha 29 de agosto de 2012 se mantienen vigentes, en tanto no
contradigan to dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 22 días del mes de abril de 2013.

Al : EL INVERSIO!
ANEXO |
MODIFICACIÓN CRONOGRAMA DE EJECUCIÓN DE INVERSIONES EN EXPLORACIÓN

000.00 [temor 7,

sa
[Preparaciones para fuldos de partoracón de pozos (Lodos”]

ido por compronsión, ensambladas con peso Io con carga máxima
y

[ens quscos y gequímicos (cayo snsayes

y
[Sarvlos de perforación diamantia y de circulación reversa Gui percuna]

[Servicios aeroloporáfcos

15.500] 50]
ol 17.000 0)
= =

NETA MEC RECTO E RE TS

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Segunda
Adenda al Contrato de Inversión en Exploración que celebran el ESTADO PERUANO,
debidamente representado por el Director General de Minería, Ingeniero Edgardo Ellas Alva
Bazán, identificado con Documento Nacional de Identidad N* 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-
EF y modificatoria, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará EL ESTADO, y, de la otra parte, la empresa MINERA ANACONDA
PERU S.A. identificada con R.U.C. N* 20207167623, con domicilio en Av. Paseo de la República
N? 3245, Piso 3, distrito de San Isidro, Lima, debidamente representada por su Gerente General,
el señor ALFREDO GARCÍA GONZALEZ, identificado con Pasaporte Español N* XDA981201,
según poder inscrito en el Asiento C00011 de la Partida N” 00248363 del Registro de Personas
Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”, en los
términos siguientes:

PRIMERO: En la fecha, EL ESTADO y el INVERSIONISTA han celebrado una Segunda Adenda
al Contrato de Inversión en Exploración suscrito el 29 de agosto de 2012 y modificado por la
Primera Adenda de fecha 22 de abril de 2013, al amparo de lo dispuesto en la Ley N” 27623 y
su reglamento, aprobado por el Decreto Supremo N* 082-2002-EF

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la adenda
antes mencionada, la misma que se insertará conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de 2012,
que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería.

Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos referidos en
la cláusula segunda.

Lima, 09 de setiembre de 2013

L ESTADO t EL INVERSIÓN! ey
MINISTERIO DE ENERGÍA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MINERA ANACONDA PERU S.A.

Conste por el presente documento la Segunda Adenda al Contrato de Inversión
en Exploración que celebran, de una parte, el Estado Peruano, debidamente
representado por el Director General de Minería Ingeniero Edgardo Elias Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto
Supremo N” 082-2002-EF, a quien en adelante se denominará “EL ESTADO”; y, de la
otra parte, la empresa MINERA ANACONDA PERU S.A. identificada con R.U.C. N*
20207167623, con domicilio en Av. Paseo de la República N* 3245, Piso 3, distrito de
San Isidro, Lima, debidamente representada por su Gerente General, el señor
ALFREDO GARCÍA GONZALEZ, identificado con Pasaporte Español N* XDA981201,
según poder inscrito en el Asiento C00011 de la Partida N* 00248363 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de
los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLAUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 29 de agosto de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en exploración
por un monto de US$ 2'495,000.00 (Dos Millones Cuatrocientos Noventa y Cinco Mil y
00/100 Dólares Americanos), para el periodo comprendido entre los meses de agosto de
2012 hasta diciembre de 2012.

Mediante la Primera Adenda al Contrato de Inversión en Exploración, de fecha 22
de abril de 2013, se modificó el primer párrafo del numeral 3.1de la Clausula Tercera del
Contrato de Inversión en Exploración y el Anexo | del mismo contrato, en el sentido de
considerar inversiones en exploración por un monto de US$ 7'999,000.00 (Siete Millones
Novecientos Noventa y Nueve Mil y 00/100 Dólares Americanos), para el periodo
comprendido entre los meses de agosto de 2012 hasta diciembre de 2014.

EL INVERSIONISTA, mediante Escrito N” 2295706, de fecha 31 de mayo de
2013, solicitó la modificación de la Relación de Concesiones Mineras al amparo de lo
dispuesto por la Ley N* 27623, modificada por Ley N” 27662, y su Reglamento
aprobado por Decreto Supremo N* 082-2002-EF.

Mediante Resolución N* 020-2013-EM-DGM/CONT, de fecha 27 de agosto de 2013,
se aprobó ta modificación de la Relación de Concesiones Mineras de MINERA
ANACONDA PERU S.A., incorporándose en la Lista de Concesiones Mineras cincuenta y
cinco (55) nuevos derechos mineros, lo que hace un total de noventa y siete (97) derechos
mineros; dejándose constancia que, el Programa de Inversión en Exploración, ANEXO 1 y la
Lista de Bienes y Servicios correspondiente al ANEXO ll no serán modificados.

k
NS
MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y El INVERSIONISTA acuerdan expresamente modificar el Anexo !ll del
Contrato de Inversión en Exploración suscrito con fecha 29 de agosto de 2012 y modificado por
la Primera Adenda de techa 22 de abril de 2013.

CLÁUSULA TERCERA: Modificación del Anexo Ill del Contrato de Inversión en
Exploración.

El Anexo Ill del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que EL INVERSIONISTA es titular o cesionario de noventa y siete (97) concesiones
mineras, de acuerdo a la relación detallada en el mismo.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 29 de agosto de 2012 y modificado por la Primera Adenda de
fecha 22 de abril de 2013, se mantienen vigentes, en tanto no contradigan lo dispuesto en la
presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 09 días del mes de setiembre de 2013.

STA!

ANEXO Ill
MINERA ANACONDA PERÚ S.A.

RELACIÓN DE CONCESIONES MINERAS

[tom Concesión Minera Código Único Partida Rey HAS
1 APSA CHAPARRA? 01 1010 O1-09948-10 | 12754822 1,000,
2 ¡APSA CHAPARRA2 03 1010 01-03950-10 12754836. 800;
3 JAPSA CHAPARRAZ2 04 1010 01-03951-10 12754852
4 APSA CHAPARRAZ 05 1010 01-03952-10 12754864
5 /APSA CHAPARRAZ 08 1010 01-03953-19 12754876
6 JAPSA CHAPARRA2 07 1010 01-03954-10 12754891
7 APSA CHAPARRAZ 08 1010 01-03956-10 12754897
8 |APSA CHAPARRAZ 09 1010 01-03967-10 12755108
9 |APSA CHAPARRAZ 10 1010 01-03958-10 12755145
10. JAPSA YESERA1 93 1010 01-04078-10 11204824
11 /APSA YESERA1 95 1010 01-04079-10 11204828
12 |APSA YESERA1 100 1010 01-04080-10 11204771
13 lAPSA YESERA2 10 1010 01-04043-10 11204770
14  |APSA YESERA2 11 1010 91-04045-10 11204767
15 |APSA YESERA2 12 1010 01-04046-10 11204834
16 |APSA YESERA2 13 1010 01-04047-10 11204765
17 |APSA YESERAZ 14 1010 01-04050-10 11204820
18 |APSA YESERA2 15 1010 Ll o1-04051-10 11204821
18 |APSA CLEMESI2 07 1010 01-04034-10 11204822
20 JAPSA CLEMESI2 08 1010 01-04035-10 1120440
21 |APSA CLEMESÍ2 10 1010 01-94040-10 11204641
22 |APSA CLEMESI2 11 1010 01-04044-10 11204642
23. JAPSA CLEMESIZ 14 1010 01-04052-10 11204675
24 JAPSA CLEMESI2 15 1010 01-04055-10 14204677
25 |APSALA CUESTA 1209 01-03102-09 11204682
26 JAPSA LA CUESTA 2 0310 01-01609-10 11204685
27 |APSA OMATE2 02 1010 01-03949-10 11204679
28 JAPSA OMATEZ2 03 1010 01-03955-10 11204680
29  |APSA OMATE2 05 1010 01-03959-10 11204843
30 |APSA CLEMESI3 01 1110 01-04539-10 11205452
31 /APSA CLEMESI3 02 1110 01-04537-10 11205554
32 |APSA CLEMESI3 03 0211 01-01713-11 11205561
33... APSA CLEMESI3 04 0211 01-01712-11 11229577
34 ¡APSA CLEMESI3 05 0211 01-01711-11 11229576
35 |APSA CLEMESI3 06 0211 01-01710-11 11229569
36 |APSA CLEMESI3 08 0211 01-01708-11 11205559
37 |APSA CLEMESI2 09 1010 01-04037-10, 11205556
38 ¡APSA CLEMESt2 12 1010 01-04043-10 11230004
39 [APSA CLEMESIZ 131010 01-04049-10 11230002
40  |APSA CLEMESI2 16 1010 01-04059-10 11230001
41 APSA CLEMESI2 17 1010 01-04060-10 11229997
42  |APSA CLEMESI2 18 1010 01-04061-10 11230000
43 |APSA CLEMESI3 07 0211 01-01709-41 11246347
44 |APSA CLEMESI2 01 1010 01-04029-10 11245348
45  |APSA CLEMESIZ 04 1010 01-04032-10 11245072
46 |APSA CLEMESI2 05 1010 01-04033-10 11245350
47 |APSA CLEMESI 01 1010 91-03816-10 11245073
48 |APSA CLEMESH 02 1010 01-03817-10 11245074
49 JAPSA CLEMESI 03 1010 01-03819-10 11245076

50 APSA CLEMESI1 04 1040 01-03820-10 11245254 1,000]
51 ¡APSA CLEMESI1 05 1010 01-03822-10 11245256 900:
52 ¡APSA CLEMESI 06 1010 01-03826-10 11245257 1,000,
53 ¡APSA CLEMES!1 07 1010 01:03830-10 11245258 1,000,
54 APSA CLEMESI1 08 1010 01-03831-10 11245260 500]
55 ¡APSA CLEMESI1 09 1010 01-03834-10 11245262 1,000
56. ¡APSA CLEMESI1 10 1010 01-03837-10 11245265 1,000]
57 lAPSA CLEMESIH1 11 1010 01-03841-10 11245266 1,000
58 ¡APSA CLEMESI1 12 1010 01-03844-10 11245287, 1,000
so larsacLEmesit 13 1010
$50 APSA CLEMESIH 14 1010 01-03823-10 11245270 1,000
61 APSA CLEMESI1 15 1010 01-03824-10 11245272 200
62 ¡APSA CLEMESI1 16 1010 01-03825-10 11245274 1.000,
63 |APSA CLEMESI 17 1010 01-03827-10 11245280 1,000!
64 JAPSA CLEMES!1 18 1010 01-03828-10 11245283 1,000,
65 ¡APSA CLEMES!1 19 1010, 01-03829-10 11245284 21,000
66. ¡APSA CLEMESIS 20 1010 01-03832-10 31245286 1,000]
67 |APSA CLEMESI1 21 1010 01-03833-10 11245287 1,000!
68 |APSA CLEMESH 22 1010 01-03835-10 11245291 1,000,
68 JAPSA CLEMESI1 23 1010 01-03836-10 11245293 1,000
70 APSA CLEMESI1 24 1010 01-03838-10 11245298 1,000
zi ¡APSA CLEMESI 25 1010 01-03842-10 11245301 1,000]
72 ¡APSA CLEMESIH 26 1010 01-03839-10 11245302 900
73 ¡APSA CLEMESH 27 1010 01-03840-10 11245303 900]
74 APSA CLEMESt1 28 1010 01-03843-10 11245304 1,000
75 ¡APSA CLEMESI1 29 1010 01-03845-10 11244912 1,009]
76 JAPSA CLEMESI1 30 1010 01-03848-10 11244915 1,000]
71 APSA CLEMESIH 33 1010 01-03850-10 11244918 1,000]
78 ¡APSA CLEMESI1 32 1010 01-03846-10 14244919 1,000;
79 ¡APSA CLEMESI 33 1010 01-03847-10 11244922 4,000
30 APSA CLEMESH 34 1010 01-03851-10 11244939 1,000
81 APSA CLEMES!1 35 1010 01-03849-10 11244943 1,000
82 APSA CLEMESI 36 1010 01-03854-10 11244944 1,0001
83 APSA CLEMESI1 37 1010 01-03857-10 11244916 1,000
84 ¡APSA CLEMESI 38 1010 01-03853-10 31244940 1,000]
85 |APSA CLEMESI1 39 1010 01-03852-10 11245050 1,000:
86 |APSA CLEMES!H 40 1010 01-03855-10 11245054 1,000,
87 ¡APSA CLEMESÍ 41 1010 01-03858-10 11245056 1.000,
88 |APSA CLEMES!1 42 1010 01-03858-10 11245061 900
89 |APSA CLEMES!1 43 1010 01-03860-10 11245062 909
20 ¡APSA CLEMESI1 44 1010 01-03859-10 11245066 900
91 APSA CLEMES!1 45 1010 01-03861-10 11245067 1,000!
92 APSA CLEMESI1 46 1010 01-03862-10 11245068 1,000
15] APSA CLEMES!I1 47 1010 01-03863-10 11245069 1,000,
94 JAPSA CLEMES!1 48 1010 01-03866-10 11245070 4,000
95 'APSA CLEMES!1 51 1010 01-03867-10 11245071 600]
96 |APSA EXOTICA 0310 01-01610-10 11245344 1,000,
97 |APSA EXOTICA 1 0310 01-01611-10 11245345 800

ANEXO ll

MINERA ANACONDA PERÚ S.A.

RELACIÓN DE CONCESIONES MINERAS

[tam Concesión Minera Código Único Partida Registral HAS
1 lAPSA CHAPARRA2 01 1010, 01-03948-10 12754822 1,000
2 lAPSA CHAPARRA2 03 1010 01:03950-10 12754836 800
3 /APSA CHAPARRA?2 04 1010 091-03951-10 12754852 1,000
4 lAPSA CHAPARRA?2 05 1010 01-03952-10 12754864 1,000
5 /APSA CHAPARRA?2 06 1010 01:03953-10 12754876 1,000
6 /APSA CHAPARRAZ 07 1010 01-03954-10 12754891 1,000]
7 /APSA CHAPARRA2 08 1010 01-03956-10 12754897 900
8 APSA CHAPARRAZ 09 1010 01-03957-10 12755108 800
9 APSA CHAPARRA2 10 1010 01-03958-10 12755145 809
10 JAPSA YESERA1 93 1010 01-04078-10 11204824 1.000]
11 APSA YESERA1 95 1010 01-04079-10 11204828 1.000]
12 JAPSA YESERA1 100 1010 01-04080-10 11204771 1,000]
13 JAPSA YESERA2 10 1010 91-04043-10 11204770 1,000]
14 |APSA YESERA2 11 1010 01-04045-10 11204767 1,000]
15 |APSA YESERA2 12 1010 01-04046-10 11204834 1,000
16 |APSA YESERA2 13 1010 01-04047-10 11204765 1,900
17 JAPSA YESERA2 14 1010 01-04050-10 11204820 1,000,
18 ___JAPSA YESERAZ 15 1010 01-04051-10 11204821 1,000,
19  |APSA CLEMES!2 07 1010 01-04034-10 11204822 1,000,
20 |APSA CLEMESI2 08 1010 01-04035-10 11204640 1,000
21 APSA CLEMESI2 10 1010 01-04040-10 11204641 1,000]
22 |APSACLEMESI2 111010 01-04044-10 11208642 1,000]
23 |APSA CLEMESIZ 14 1010 01-04052-10 11204675 1,000
24 [APSA CLEMESIZ 15 1010 01-04055-19 11204677 1.900
25 |APSALA CUESTA 1209 01-03102-09 11204682 900
26 |APSA LA CUESTA 2 0310 91-01608-10 11204685 1,900
27 |APSA OMATEZ2 02 1010 01-03949-10 11204679 1,000
28 JAPSA OMATEZ2 03 1010 Q1-03955-10 11204680 1,000
29  |APSAOMATE2 05 1010 01-03959-10 11204843 1,000]
30 JAPSA CLEMESI3 01 1110 01-04539-10 11205452 800
3 /APSA CLEMESI3 02 1110 01-94537-10 11205554 1,000]
32 JAPSA CLEMESI3 03 0211 01-01713-11 11205581 1,000]
33 |APSA CLEMESI3 04 0211 01-01712-11 11229577 1,0001
34 ___JAPSA CLEMESIS 05 0211 01-01714-11 11229578, 1,000
35 |APSA CLEMESI3 06 0211 01-01710-11 11229569 800
36 |APSA CLEMESI3 08 0211 91-01708-11 11205569 400
37 |APSA CLEMESI2 09 1010 01-04037-10 11205556 800
38 |APSA CLEMESI2 12 1010 91-04048-10 11230004 1.000
39 |APSA CLEMESI2 13 1010 01-04049-10 11230002 1,000
40 |APSA CLEMESIZ 16 1010 01-04059-10 11230001 1,000]
41 JAPSA CLEMESI2 17 1010 01-04060-10 11229997 1,000
42  |APSA CLEMESI2 18 1010 01-04061-10 11230000 600

E
+ e] :
E

MINISTERIO DE ENERGÍA Y MINAS

Jo |
1]
1]

TERCERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE ¿
ESTADO PERUANO Y MINERA ANACONDA PERU S.A.

Conste por el presente documento la Tercera Adenda al Contrato de In:
en Exploración que celebran, de una parte, el Estado Peruano, debidarhente
representado por el Director General de Minería Ingeniero Edgardo Elías Alva Bj
identificado con Documento Nacional de Identidad N” 06984888, autorizado
artículo 13” del Reglamento de la Ley N” 27623 y modificatoria, aprobado por D:
Supremo N* 082-2002-EF, a quien en adelante se denominará “EL ESTADO”; y,
otra parte, la empresa MINERA ANACONDA PERU S.A. identificada con R.U.€.
20207167623, con domicilio en Av. Paseo de la República N* 3245, Piso 3, distrito de
San Isidro, Lima, debidamente representada por su Gerente General, el
ALFREDO GARCÍA GONZALEZ, identificado con Pasaporte Español N” XDA98[1201,
según poder inscrito en el Asiento C00011 de la Partida N” 00248363 del Regi y
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacio:
los Registros Públicos - SUNARP, a quien en adelante se le denomina
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de inversidn en
Exploración con fecha 29 de agosto de 2012, en adelante EL CONTRATO. Por el mérito de
dicho contrato EL INVERSIONISTA se comprometió a ejecutar inversiones en explofación
por un monto de US$ 2'495,000.00 (Dos Millones Cuatrociéntos Noventa y Cinco|Mil y
00/100 Dólares Americanos), para el periodo comprendido entre los meses de agogto de
2012 hasta diciembre de 2012. 1

Mediante la Primera Adenda al Contrato de Inversión en Exploración, de a 22
de abril de 2013, se modificó el primer párrafo del numeral 3.1de la Clausula Te: del
Contrato de Inversión en Exploración y el Anexo | del mismo contrato, en el sentiflo de
considerar inversiones en exploración por un monto de US$ 7'999,000.00 (Siete Millones
Novecientos Noventa y Nueve Mil y 00/100 Dólares Americanos), para el priodo
comprendido entre los meses de agosto de 2012 hasta diciembre de 2014,

Mediante la Segunda Adenda al Contrato de Inversión en Exploración, de fecha 09
de setiembre de 2013, se modificó el Anexo lll del mismo contrato, en el sentido de
considerar que EL INVERSIONISTA es titular o cesionario de noventa y sietá (97)
concesiones mineras, de acuerdo a la relación detallada en el mismo anexo, Ñ

EL INVERSIONISTA, mediante Escrito N” 2369235, de fecha 19 de febrero de
2014, solicitó la modificación de la Relación de Concesiones Mineras al amparo¡de lo
dispuesto por la Ley N* 27623, modificada por Ley N* 27662 y Ley N” 29986 y, por su
Reglamento aprobado por Decreto Supremo N* 082-2002-EF. i

gs

MINISTERIO DE ENERGÍA Y MINAS

Mediante Resolución N” 0020-2014-EM-DGM/CONT, de fecha 14 de abril de 2014,
se aprobó la modificación de la Relación de Concesiones Mineras de MINERA
ANACONDA PERU S.A., incorporándose en la Lista de Concesiones Mineras cinco (5)
huevos derechos mineros, lo que hace un total dé ciento dos (102) derechos mineros; dejándose
constancia que, el Programa de Inversión en Exploración, ANEXO | y la Lista de Bienes y
Servicios correspondiente al ANEXO il, no serán modificados.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el Anexo lll del
Contrato de Inversión en Exploración suscrito con fecha 29 de agosto de 2012 y modificado por
la Primera Adenda de fecha 22 de abril de 2013 y, por la Segunda Adenda de fecha 09 de
setiembre de 2013,

CLÁUSULA TERCERA: Modificación del Anexo ill del Contrato de inversión en
Exploración.

El Anexo Ii del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que EL INVERSIONISTA es titular o cesionario de ciento dos (102) concesiones
Mineras, de acuerdo a la relación detallada en el mismo.

CLÁUSULA CUARTA: Salvaguarda

Las partes acuerdan que todas las demás ciáusulas dei Contrato de Inversión en
Exploración suscrito con fecha 29 de agosto de 2012 y modificado por la Primera Adenda de
fecha 22 de abril de 2013 y, por la Segunda Adenda de fecha 09 de setiembre de 2013, se
mantienen vigentes, en tanto no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 05 días de! mes de mayo de 2014.

¿
Í
1]
ANEXO Mi |
MINERA ANACONDA PERÚ S.A. |

RELACIÓN DE CONCESIONES MINERAS

|APSA CHAPARRAZ 01 1010 oros8to | izrseszz | foo]

[4  [arsacmaparraz or toto 7 |

[2 larsacuararmaz os to107 |. orooosoio | 1arsesos [leo]
[a — Jarsa charareaz os toro Y, |  otoousito |  1arsessz [fool
e — Jarsacmararrazos 10107 |  oromeszio | izreioós | foo]
[ls — Jarsacmarareaz os 1010 4, | oroos3io | +arsesre [| joo0l
[e larsacmarareazoz soto Y, | orososeto | seres | fool
sarsesor | [oool
[e Jarsacuaramgazoo soto 0, | orosesrio | tarssios | Leo]
[o — Jarsacmararsaz 1010107 | owososero |  izress_ | [sol
e
01-04079-10 11204828 1.000]
[Tse — larsaveserarioo1orod | owowepto | tizosrm [| joo
[ss larsaveseraziosoro Y, | orososso | [foo
[14 Jarsaveseraz 11101047] 900]
| 1s  Jarsaveseraz121o10Y | 00]
[16 larsayeserazigioiod | ,000
APSA YESERAZ 13,1010 goal
[18 larsa YESERAZ 1510104 900
se — [arsa CLEMESIZ Or 10104 [joo]
[zo JaPsA CLEMESI2 08 1010
[21 Jarsa cLEMESI2 10 1010 00]
[22 JAPSA CLEMESIZ 141010 [too]
[za — Jarsa cLemesi2 14 1010 [joo]
[24 — larga CLEMESIZ 15 1010 [ooo
[25] S 900
[26 — Jarsa La CUESTA 2 0310:

La Jarsa OMATE2 02 10104

28 |APSA OMATEZ 03 1010
lAPSA OMATEZ 05 1010
APSA CLEMESIS,01 1110:
APSA CLEMESÍ3 02 1110
APSA CLEMESI3 03 02114,
lAPSA CLEMESI3 04 0211

ÉS
S

01-04537-10
Q1-01713-14 11205561
01-01712-11 11229577

LL

5 ls ls [8 8 18 18

ó
5
2
¡2
>
8

|” qa farsa CLEMESIa 08 0214 O1-01711-11 11229576
[as JAPSA CLEMESIS 069211W O1-01710-41 11220600
[as Japsa cLemesto 08 0211 [_ororros-1 | 11205658 | :

01-04037-10 11205556
01-04048-10 11230004,
01-04040-10 11230002
APSA CLEMESIZ 16 1010, 01-04050-10 11230001
'APSA CLEMESIZ 17 1010 01-04060-49 11229997
42 |APSA CLEMESÍ2 18 1010: 01-04081-40 11230000
|APSA CLEMESI3 97 0211 01-01700-11 11245347
APSA CLEMESI2 01 1910 01-04029-10 11245948
APSA CLEMÉSI2.04 1010 5 01-04032-10 11245072
lAPSA CLEMESIZ 05 1010 01-04033-10 11245350.

l

lus

5 |8 l5 [5 [8 l8

E

fas

8 [5 [8 |8 [3

ha

APSA CLEMESI1 01 1010 Y 01-03816-10 11246073
43 lAPSA CLEMESI1 921010 Y 01-03817-10 11245074 AR
49 JAPSA CLEMESITÓ3 1010 01-03819-19 11245076 AR

so |aPsa CLEMESH 131010
[60  larsaCLEMESI1 14 1019
APSA CLEMES!1 15 1010

lAPSA CLEMESH 04 1010 Y 01-03820-10 11205254] 1oool

|APSA CLEMES!1 05 1010 /, 11zasess | 00

APSA CLEMESH 06 1010 4 01-03826-10 11246257 | 1000

63 [asa CLEMESI1 071010 Y, 01-03830-19 11245258 1,900

54 Jarsa cLemes!1 08 1010 Y 01-03831-10 11246260 oo]

55 JAPSA CLEMESH 09 1010 7 01-03834-10 11245262 | 1000

56 ¡lAPSA CLEMESI1_ 10 1010 ZA 01-03837-10 11245205 | ooo]
Ls Jarsa CLEMESI1 11 1010 1,000|
58 JAPSA CLEMESM 12 1010 A 11245267 1,000|
11246268 1,900]

01-03823-10 Y 11205270 | 1000
91-03824-104 wwas2r2 [ol

APSA CLEMESI1 16 1010 01-09826-10 4 11285274 | 1000]

lAPSA CLEMES! 18 1010 4 91-03828-10 Y 11245283 4,000]

01-03829-10 4 11245284 1,000]

01-03892-10 11248288 1.000]

¡APSA CLEMESM 21 1010 01-03833-10 A 11245287 4,000|

lapsa CLEMESH 22 1010 Y 01-09835-10 Y 11245291 1,000

APSA CLEMES!1 2310107 01-03896-10Y 11245293 1,000

¡APSA CLEMESI1 24 1010 Í 01-03838-10 Y 11245298 1,000|

¡lAPSA CLEMESI1 25 1010 y 01-03842-10 4 11245301 1,000|

[lAPSA CLEMESI 26 1010 Y 01-03839-10 11245302 200]

|APSA CLEMESH 27 1010 4 01-03840-10 Y 11245308 900
74 lAPSA CLEMESI1 28 1010 Y 01-03843-104 11245304

|APSA CLEMESM 29 1019 01-03645-104 11244912 1,900]

[APSA CLEMESI1 30 1010 £ 01-03348-104 11244915

APSA CLEMES! 31 1010 01-03850-10 11244818

APSA CLEMESI 32 1010 01-03846-104 11244819

lAPSA CLEMESI1 33 1010 01-03847-10 4

¡APSA CLEMESI 34 1010

01-03851-10Y

JAPSA CLEMESI 35 1010

01-03849-10 Y

¡APSA CLEMESM 38 1010.

01-03854-10 Y

APSA CLEMESH 37 1010 Y

01-03857-10Y

APSA CLEMESI? 38 1010 Y

es [apsa CLEMESI1 39 10104

86 laPsa CLEMESI1 40 10104

ez lapsa cLEMESI 41 10104
- 68 JaPSA CLEMESH 42 1010

89 ¡APSA CLEMESI1 43 1010 Y

20 ¡APSA CLEMES!1 44 1010 4

¡APSA CLEMES!1 45 1010

[ez  larsacLemesti as 1010
[ss — Jarsa cuemesti 47 1010 4,

JAPSA CLEMESH 48 1010,

01-93861-10 Y,

11245070

95 ¡APSA CLEMESH 51 1010 Y

01-03867-10 Y 11245071

96 ¡APSA EXOTICA 03104.

oror61010 Y

APSA EXQTICA 1 0310 Y

01-01811-10 Y,

01-03407-10 Y

